 Case 6:20-cv-00296-WWB-DCI Document 18 Filed 04/24/20 Page 1 of 2 PageID 56



                            UNITED STATES DISTRICT COURT
                         FOR THE MIDDLE DISTRICT OF FLORIDA
                                  ORLANDO DIVISION

                               CASE NO. 6:20-cv-00296-WWB-DCI

 HELEN AQUINO,

        Plaintiff,


 HY CITE ENTERPRISES, LLC,

        Defendant.
                                                   /

                                  NOTICE OF SETTLEMENT

       PLEASE TAKE NOTICE that HELEN AQUINO (the “Plaintiff”) and HY CITE

ENTERPRISES, LLC (the "Defendant"), hereby notify the Court the parties have reached

settlement, and are in the process of completing the settlement agreement and filing dismissal

papers. The parties anticipate filing dismissal papers within 45 days.

DATED: April 24, 2020

                                                       Respectfully submitted,

                                                       HELEN AQUINO

                                                       /s/ Alexander J. Taylor
                                                       Alexander J. Taylor
                                                       Sulaiman Law Group, Ltd.
                                                       2500 South Highland Avenue,
                                                       Suite 200
                                                       Lombard, IL 60148
                                                       (630) 575-8181
                                                       ataylor@sulaimanlaw.com
                                                       Attorney for Plaintiff




                                                  2
 Case 6:20-cv-00296-WWB-DCI Document 18 Filed 04/24/20 Page 2 of 2 PageID 57



                                  CERTIFICATE OF SERVICE

       I hereby certify that on April 24, 2020, I electronically filed the foregoing with the Clerk of
the Court for the Middle District of Florida by using the CM/ECF system.


                                                                      Respectfully submitted,
                                                                      /s/ Alexander J. Taylor
                                                                      Alexander J. Taylor, Esq.




                                                  3
